Title: Enclosure: John Barnes to Thomas Jefferson, 20 October [1818?], enclosure no. 1 in John Barnes to Thomas Jefferson, 26 February 1819
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir,
              George Town D.C. 20th Oct 1817. 1818
            
            From the statement of my account with the late General Kosciusko, transmitted the 17th Oct 1817 the apparent residue unaccounted for of $278. (exclusive of interest on my advance 26th Nov. 1816) I beg leave to call to your recollection the very critical situation in which his finances were then in, when the unexpected unfortunate protested bill of exchange for £200. sterling was returned to me; at a time too, when no sufficient funds of his were in my hands to reinstate his immediate wants, was a source of real pain to me, and demanded every exertion in my power to relieve him from so distressing a circumstance.
            How this was effected is already known to you, and highly gratifying indeed was it to me that I had it in my power, (though at the advance of $812, through the aid of my friends in New York,) to relieve so virtuous and truly great man; whose property was solely intrusted to my care under your directions.—That in consideration of the many difficulties, vexations, & disappointments in remitting and transfering his different stocks and sales made of his 20 shares Pennsylvania Bank stock in 1814. that neated him $10,902. which, had I not personally attended to, would not, I am persuaded have neated him by 1½ or 2 pr. cent of what I had the satisfaction of obtaining.—So very essential in these matters is it to be on the spot,—for the brokers in general, however high they may stand in the opinion of the public, they are not at all times to be left wholly to their own determination, humour or convenience. On this particular occasion, I made minute of every traveling expenditures,—boarding &c. The gross amount, $8450100, including servant’s expenses, (for one I could not well do without, in case of accident) from this sum I deduct $2067/100. expended in trifles, such as books & maps &c &c on private account, leaves $6383/100. nett; on said acct.—On my return I made out this acct but hesitated,—and at length waved presenting it in form.—I also omitted charging any commission on the last remittance of £234. sterling, made to him in lieu of the 200.£. returned protested, the customary commission say about $20.—which Bill I noticed in my remarks annexed to my acct 26 Nov 1816. then transmitted to you, as well, the difference in favour of the General, in his account with Baring, Brothers & co of £30.10.6. sterling, as some compensation on his protested £200. And even at this late period, I forbear making a formal charge of these several items, against the estate of him, whose memory will ever be dear to me; without your entire approbation, but rather leave them to your mature consideration.—wherewith I shall be perfectly & fully satisfied.
            
              With continued tenders of services, esteem & respect, I am, dear sir, Your obt svt—
              John Barnes.
            
          